Cobb, J.
The judge dismissed the certiorari, because the petition was not verified in the manner prescribed in the Civil Code, § 4638. Under the ruling in Taylor v. Gay, 20 Ga. 77 (3), which was followed in Taylor v. State, 118 Ga. 52, it was error to dismiss the certiorari. The failure to verify the petition is a good reason for the judge to refuse to sanction it (Paulk v. Hawkins, 106 Ga. 206); but after the petition has been sanctioned, and the answer of the magistrate filed, it is too late to dismiss the certiorari for the defect, in the affidavit, if the answer supports the allegations of the petition.

Judgment reversed.


All the Justices concur, except Simmons, G. J., absent.